PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/895,115
Filing Date: 13 Feb 2018
Appellant(s): FISHWICK et al.



__________________
Vincent M. DeLuca #32,408
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/3/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, U.S. Patent 6,204,856 B1 in view of Morphet, US (2002/0039100) as cited in an IDS.


Regarding claim 1, Wood teaches a method of processing data in a graphics system wherein graphics data items are associated with tiles within the graphics system, the method comprising: 

storing graphics data items in a cache, wherein each of the graphics data items in the cache is associated with an indicator which is indicative of a number of tiles with which the graphics data item is associated (col. 10 lines 33-36, “These calculated values comprise the main attributes and the final stage of the introductory procedure is to load them into the main attribute store,” and col. 10 lines 41-43, “The cache 10A provides fast local (on-chip) memory loaded up from the external buffers 14, 24…” where the cache 10A is the claimed cache, and the buffers 14 and 24 are the claimed graphics data memory. Col. 5 lines 59-61, “When the reference count reaches zero the triangle’s attributes are no longer required…”, indicating that there are zero tiles on which the triangle data is associated, because all previously associated tiles are already complete.  Col. 5 lines 59-61, “…and can be flushed from the cache.”); and 

but doesn’t explicitly disclose determining an order in which tiles are to be processed based on the indicators of the graphics data items in the cache. 

Morphet teaches an order in which tiles are to be processed based on the indicators of the graphics data items in the cache (See Morphet ¶48-49).

Therefore it would have been obvious to a person of ordinary skill at the time if the invention/filing date to combine Wood in view of Morphet as in doing so would allow tile order to be done in efficient manner (¶48-49). Furthermore it would obvious to combine the known technique of Morphet with Wood as wood is ready for improvement and would yield predictable results.

Regarding claim 2, Wood in view of Morphet teaches the method of claim 1, further comprising evicting a graphics data item from the cache in dependence on the indicator associated with the graphics data item (See Wood col. 5 lines 59-61, “When the reference count reaches zero the triangle’s attributes are no longer required…”, indicating that there are zero tiles on which the triangle data is associated, because all previously associated tiles are already complete).

Regarding claim 3, Wood in view of Morphet teaches the method of claim 1, further comprising determining the indicators for the graphics data items stored in the cache (See Wood col. 5 lines 1-14, “If a triangle impacts a tile, the face identifier is pushed on a tile fragment stack holding the face identifiers of all triangles impacting the tile,” and col. 5 lines 55-57, “The triangle to tile conversion procedure identifies how many tiles are being impacted by each triangle, so it is possible to maintain a reference count for each triangle,” where the reference count for a triangle is the claimed indicator for a graphics data item).
.

Regarding claim 4, Wood in view of Morphet teaches the method of claim 1, further comprising processing graphics data items from the cache in accordance with the determined order (See Morphet ¶48-49).
.

Regarding claim 5, Wood in view of Morphet teaches the method of claim 1, wherein for each of the graphics data items, the indicator is a count of the number of tiles with which that graphics data item is associated (See Wood col. 5 lines 1-14, “If a triangle impacts a tile, the face identifier is pushed on a tile fragment stack holding the face identifiers of all triangles impacting the tile,” and col. 5 lines 55-57, “The triangle to tile conversion procedure identifies how many tiles are being impacted by each triangle, so it is possible to maintain a reference count for each triangle,” where the reference count for a triangle is the claimed indicator for a graphics data item);

Regarding claim 6, Wood in view of Morphet teaches the method of claim 5, further comprising decrementing the count for a particular graphics data item when a tile with which the particular graphics data item is associated has been processed (col. 5 lines 55-61).


Regarding claim 10, Wood in view of Morphet teaches the method of claim 1, wherein the order in which tiles are to be processed is determined further based on a determination of which of the graphics data items are present in each of the tiles (Wood col. 5 lines 55-61, col. 5 line 15 – 20:order and order examples).
.

Regarding claim 11, Wood teaches a graphics system comprising a cache configured to store graphics data items which are associated with tiles within the graphics system, wherein the graphics system is configured to: 

(col. 10 lines 33-36, “These calculated values comprise the main attributes and the final stage of the introductory procedure is to load them into the main attribute store,” and col. 10 lines 41-43, “The cache 10A provides fast local (on-chip) memory loaded up from the external buffers 14, 24…” where the cache 10A is the claimed cache, and the buffers 14 and 24 are the claimed graphics data memory); and

 but doesn’t explicitly disclose determine an order in which tiles are to be processed based on the indicators of the graphics data items in the cache.

Morphet teaches an order in which tiles are to be processed based on the indicators of the graphics data items in the cache (See Morphet ¶48-49).

Therefore it would have been obvious to a person of ordinary skill at the time if the invention/filing date to combine Wood in view of Morphet as in doing so would allow tile order to be done in efficient manner (¶48-49). Furthermore it would obvious to combine the known technique of Morphet with Wood as wood is ready for improvement and would yield predictable results.


col. 5 lines 59-61, “When the reference count reaches zero the triangle’s attributes are no longer required…”, indicating that there are zero tiles on which the triangle data is associated, because all previously associated tiles are already complete).


Regarding claim 13, Wood in view of Morphet teaches the graphics system of claim 11, further configured to determine the indicators for the graphics data items (See Wood col. 5 lines 1-14, “If a triangle impacts a tile, the face identifier is pushed on a tile fragment stack holding the face identifiers of all triangles impacting the tile,” and col. 5 lines 55-57, “The triangle to tile conversion procedure identifies how many tiles are being impacted by each triangle, so it is possible to maintain a reference count for each triangle,” where the reference count for a triangle is the claimed indicator for a graphics data item).
.


Regarding claim 14, Wood in view of Morphet teaches the graphics system of claim 11, further comprising processing logic configured to process graphics data items from the cache in accordance with the determined order (See Morphet ¶48-49).

Regarding claim 15, Wood in view of Morphet teaches the graphics system of claim 11, wherein the graphics data items are stored in graphics data sets in a graphics data memory, each of the graphics data sets comprising one or more of the graphics data items (col. 10 lines 33-36, “These calculated values comprise the main attributes and the final stage of the introductory procedure is to load them into the main attribute store,” and col. 10 lines 41-43, “The cache 10A provides fast local (on-chip) memory loaded up from the external buffers 14, 24…” where the cache 10A is the claimed cache, and the buffers 14 and 24 are the claimed graphics data memory. The examiner notes that a stored set may be nothing more than the organizational structure of the memory.)..

Regarding claim 16, Wood in view of Morphet teaches the graphics system of claim 15, wherein a particular graphics data item is associated with a particular tile if a graphics data item in the graphics data set comprising the particular graphics data item is to be used to process the particular tile (See col. 5 lines 1 – 14: Graphics data item (triangle). See Fig. 6, col. 10, lines 49 - 57, "During interpolation, the I-0 tests are performed, at 604, for each sample point to determine whether they lie inside or outside the triangle boundary, following which the 1/z value at that point is compared (605) with correspondingly positioned sample point values from other triangles to determine whether that triangles contribution to the pixel is to be accounted for or rejected ( 606). If the 1/z comparison is successful, the pixel fragment is classified at 607 as full or partial." The examiner notes that the graphics data item (triangle) has a determination step to see if a sample point is within the graphics data item (triangle) to see if it partially or fully lies (607) within the graphics data item (triangle) ), 

and wherein for each of the graphics data items, the indicator for that graphics data item is indicative of the number of tiles which are processed using a graphics data item in the graphics data set comprising that graphics data item (See col. 5 lines 55 – 57, and see col. 6 lines 49-57).

Regarding claim 17, Wood in view of Morphet teaches the graphics system of claim 15, wherein the graphics data sets are textures and the graphics data memory is a texture memory (see abstract).
.
Regarding claim 18, Wood in view of Morphet teaches the graphics system of claim 11, wherein a particular graphics data item is associated with a particular tile if the particular graphics data item is to be used to process the particular tile (See col. 5 lines 1 – 14: Graphics data item (triangle). See Fig. 6, col. 10, lines 49 - 57, "During interpolation, the I-0 tests are performed, at 604, for each sample point to determine whether they lie inside or outside the triangle boundary, following which the 1/z value at that point is compared (605) with correspondingly positioned sample point values from other triangles to determine whether that triangles contribution to the pixel is to be accounted for or rejected ( 606). If the 1/z comparison is successful, the pixel fragment is classified at 607 as full or partial." The examiner notes that the graphics data item (triangle) has a determination step to see if a sample point is within the graphics data item (triangle) to see if it partially or fully lies (607) within the graphics data item (triangle)), and 

(See col. 5 lines 55 – 57, and see col. 6 lines 49-57).

Regarding claim 19, Wood in view of Morphet teaches the graphics system of claim 11, wherein the graphics system is configured to determine the order in which tiles are to be processed further based on a determination of which of the graphics data items are present in each of the tiles (Wood col. 5 lines 55-61, col. 5 line 15 – 20:order and order examples).

Claim 20 recites similar limitations to that of claim 1 and 11 and thus are rejected under similar rationale as detailed above.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, U.S. Patent 6,204,856 B1 in view of Morphet, US (2002/0039100) as cited in an IDS in further view of Molnar, US 7626588 B1 as cited in an IDS.

Regarding claim 7, Wood in view of Morphet teaches the method of claim 5, but doesn’t explicitly disclose further comprising evicting, from the cache, the graphics data item which has the lowest count.

(Col. 8 line 47-65: The LRU is considered to be the lowest count value).
Therefore it would have been obvious to a person of ordinary skill at the time of the invention or at the time of the filing of the instant application to combine Wood in view of Morphet in further view Molnar to implement a least recently used (lowest count) system/method so as to remove memory that is used the least, thus freeing up space and reducing the amount of write back required to replace the LRU data.


Regarding claim 8, Wood in view of Morphet teaches the method of claim 5, but doesn’t explicitly disclose wherein the count has a predetermined maximum value.


Molnar teaches wherein the count has a predetermined maximum value (col. 4 line 36 – col. 5 line 3: The value reaches a maximum when it reaches the conflict value. It is considered to be greater than a maximum by reaching a conflict value).


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wood, U.S. Patent 6,204,856 B1 in view of Morphet, US (2002/0039100) as cited in an IDS in further view of Ishikawa, US 20030142871 A1 as cited in an IDS.




Ishikawa wherein for each of the graphics data items, the indicator for that graphics data item indicates one of four conditions, the four conditions being:  (i) that the number of tiles with which that graphics data item is associated is equal to one, (ii) that the number of tiles with which that graphics data item is associated is equal to two, (iii) that the number of tiles with which that graphics data item is associated is equal to three or four, and (iv) that the number of tiles with that graphics data item is associated is greater than four (See ¶101, ¶108: The examiner notes the graphics data item may be simply “pixels” and as such, the number range associated with this data item may be 0-8 which encompasses 1 to 4 and greater than 4).


Therefore it would have been obvious to a person of ordinary skill at the time of the filing to combine Wood in view Morphet in further view of Ishikawa because, “If it is 

See MPEP 2144.05, I. “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. […] [A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”

(2) Response to Argument


The examiner notes that the appellant’s arguments will be referenced within the response to argument via, OCR, for the purpose of clarity. 
On page 5-6 the Appellant argues, “In contradistinction to the claimed invention, Wood discloses nothing more than a known ordering scheme as discussed in the present Specification. Namely, in Wood, the order in which tiles are processed is predefined, e.g. to be a raster scanning order or a Boustrophedon order (Le. “zig-zag raster scanning order” as it is called in Wood).

No section of Wood discloses determining an order in which tiles are to be processed based on factors that can change during runtime, e.g. based on indicators of graphics data items stored in a cache, wherein the indicators are indicative of the numbers of tiles with which the graphics data items are associated, as recited in claim 1. Appellant respectfully submits that Morphet does not disclose the features of the claimed invention that are acknowledged to be missing from Wood.
This concept of determining an order in which tiles are to be processed based on indicators which are indicative of the numbers of tiles with which the graphics data items are associated (as opposed to predefining an order in which tiles are to be processed, e.g. as a raster scanning order or a Boustrophedon order as described by Wood) is not disclosed, nor rendered obvious, by any of the cited prior art of record, and the present invention as recited in claim 1 is not attained by any combination of the disclosures of Wood and Morphet, or modification of one in view of the other.” 

As best can be understood, the appellant is arguing the limitation, “determining an order in which tiles are to be processed based on the indicators of the graphics data items in the cache.” The examiner notes Morphet, rather than Wood was cited for this, thus the appellant’s argument is not persuasive.
The examiner notes the claims don’t claim any factors that can change during run time. See MPEP 2145 VI. ARGUING LIMITATIONS WHICH ARE NOT CLAIMED, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”
To the point, that the applicant is suggesting Morphet doesn’t teach the limitation. The examiner respectfully disagrees. Morphet teaches: an order in which tiles are to be processed based on the indicators of the graphics data items in the cache (See Morphet ¶48-49).

¶48-49, “The object could be deemed to be large when it is visible in a number of macro-tiles greater than some threshold value. This threshold could be chosen to achieve an optimal trade-off between parameter replication, memory used by the global list and recycling of parameter memory. As the parameter data in the global list may be referenced in the pointer lists of many macro-tiles it remains in memory for a relatively long period of time. It is therefore important that the global list is not allowed to grow so large as to adversely affect the operation of the macro-tiling. A crude solution would be to render all macro-tiles when the size of the global list exceeds a threshold. This would allow all allocation blocks associated with a global list to be returned to the free store. A more elaborate scheme could employ reference counting, thereby allowing global list allocation blocks to be released as soon as the macro-tiles that reference them have been rendered.

The choice of which macro-tile to render next is generally determined by the maximum amount of memory which will be released back to the free store. This 

The examiner notes, Morphet, as cited above, is disclosing a threshold (which may be considered a tile count/indicator), graphics data that is added to a global list. A determination is made when the global list exceeds a threshold size to the rendering of the content of the global list. This is considered an order of tile processing because the tiles correspond to the contents of a global lists that get processed when they are rendered and other tiles don’t until it is their turn.

On page 6, the appellant argues, “In particular, the limitation of “storing graphics data items in a cache, wherein each of the graphics data items in the cache is associated with an indicator which is indicative of a number of tiles with which the graphics data item is associated,” is not disclosed by Wood. Column 10, lines 33-36 and 41-43 of Wood do not disclose “an indicator which is indicative of a number of tiles with which the graphics data item is associated.” No such indicator which is indicative of a number of tiles with which a graphics data item is associated is disclosed in column 10, lines 33-36 and/or 41 -43 of Wood. The “attributes” described at lines 33 - 36 refer to points s/z, t/z and 1/z of the “magic point” of a triangle primitive. This magic point is co-incident with a pixel center, is used for absolute calculations of parameters which are subsequently interpolated incrementally, and is required to be inside the triangle's bounding box and on-screen. See col. 4, II. 57 - 60. This has no relevance to a number of tiles with which the primitive is associated.
Col. 10, lines 41 - 43 discloses that a cache 10A provides fast on-chip memory loaded with fragments read from a tile buffer. This has no relevance to a number of tiles with which the primitive is associated.”

The examiner respectfully disagrees with applicant.

As per: storing graphics data items in a cache, wherein each of the graphics data items in the cache is associated with an indicator which is indicative of a number of tiles with which the graphics data item is associated. 

Wood teaches: col. 10 lines 33-36, “These calculated values comprise the main attributes and the final stage of the introductory procedure is to load them into the 

On page 6-8, the appellant argues, “In relation to the claim feature “determining an order in which tiles are to be processed based on the indicators of the graphics data items in the cache” recited in claim 1, the rejection relies on Morphet [0048]-[0049], but these paragraphs of Morphet disclose no such feature.
In contradistinction, paragraphs [0048]-[0049] of Morphet disclose that the choice of which macro tile to render next is generally determined by the maximum amount of memory which will be released back to a free store. “The maximum amount of memory which will be released back to a free store” is not the same thing as “indicators indicative of the numbers of tiles with which the graphics data items are associated,” and the Office action provides no explanation as to how paragraphs [0048] and [0049] of Morphet are interpreted as disclosing “determining an order in which tiles are to be processed based on the indicators of the graphics data items in the cache,” as the actual disclosure of Morphet determines which macro tile to render next based on the amount of memory that will be freed up and not based on any indicator of graphics data items in a cache, where it is emphasized that “the indicator” of a graphics data item is explicitly recited in the claim as being indicative of a number of tiles with which the graphics data item is associated. These are different and disparate items that have no relation to each other. For completeness, it is also noted that the first sentence of paragraph [0049] refers to choosing which macro tile to render next, not to determining which tile to render next. A macro tile is explicitly defined in Morphet as a region in a rectangular screen composed of a number of smaller tiles. See ^ [0010],
Appellant maintains that Morphet does not disclose associating graphics data items in a cache with any indicator (whether indicative of the number of tiles with which the graphics data item is associated or otherwise). The Office action states “The examiner notes, that there is indeed an order in which tiles are to be processed and the references/pointer lists in Morphet. As it is noted that Wood is already disclosing an indicator, it noted that the limitations are being met. Additionally, the lists of Morphet may also be considered to be an indicator." Office action at 6.
Respectfully, Appellant cannot understand the statement that “there is indeed an order in which tiles are to be processed and the references/pointer lists in Morphet.” In Morphet, “object pointers” or “references” identify objects in a display list (see paragraph [0004]) and do not identify any order of macro-tile processing in Morphet. Paragraph [0047] explains that very large objects, which cross many macro-tiles can be stored in a global list, and references to these objects are written into each macro-tile’s pointer list. These “pointers” or “references” in Morphet, which are written into pointer lists for tiles or macro-tiles, and which identify objects in display lists or global lists, are not indicators associated with graphics data items in a cache; to the contrary, they are identifiers in individual display lists associated with macro-tiles.
Although paragraph [0048] of Morphet refers to “reference counting,” Morphet teaches using “reference counting” to allow global list allocation blocks to be released as soon as the macro-tiles that reference them have been rendered, not to determine any order of tile processing. No further details are disclosed in Morphet relating to this “reference counting,” but it would appear that a count may be maintained for each global list allocation block. An allocation block is a portion of memory in the display list storage, and one or more allocation blocks can be associated with each macro-tile and it is implied that each allocation block may store data about multiple objects (e.q. see paragraphs [0033] and [0035]). Any reference counts which may be implied in paragraph [0048] of Morphet are per allocation block, not per object.
Furthermore regarding the above statement in the Office action, whether or not Wood discloses “an indicator” clearly has no bearing on whether Morphet discloses “determining an order in which tiles are to be processed based on the indicators of the graphics data items in the cache.”
Finally, the assertion that “the lists of Morphet may also be considered to be an indicator” does not establish that the lists of Morphet correspond to either the indicators as set forth in the present claims or the reference count for a triangle disclosed by Wood, .Le. the overgeneralization of what is disclosed by Morphet as “an indicator” does not provide any rationale or reasoning that would support the proposed modification or combination with Wood, or establish that Morphet suggests the presently claimed subject matter.” To which the examiner respectfully disagrees

To the point, that the applicant is suggesting Morphet doesn’t teach the limitation. The examiner respectfully disagrees. Morphet teaches: an order in which tiles are to be processed based on the indicators of the graphics data items in the cache (See Morphet ¶48-49).

¶48-49, “The object could be deemed to be large when it is visible in a number of macro-tiles greater than some threshold value. This threshold could be chosen to achieve an optimal trade-off between parameter replication, memory used by the global list and recycling of parameter memory. As the parameter data in the global list may be referenced in the pointer lists of many macro-tiles it remains in memory for a relatively long period of time. It is therefore important that the global list is not allowed to grow so large as to adversely affect the operation of the macro-tiling. A crude solution would be to render all macro-tiles when the size of the global list exceeds a threshold. This would allow all allocation blocks associated with a global list to be returned to the free store. A more elaborate scheme could employ reference counting, thereby allowing global list allocation blocks to be released as soon as the macro-tiles that reference them have been rendered.

The choice of which macro-tile to render next is generally determined by the maximum amount of memory which will be released back to the free store. This increases efficiency by ensuring that macro-tiles are able to develop a reasonable amount of complexity between renders and also reduces the total number of z/frame buffer load and store operations that are required.”

The examiner notes, Morphet, as cited above, is disclosing a threshold (which may be considered a tile count/indicator), graphics data that is added to a global list. A determination is made when the global list exceeds a threshold size to the rendering of the content of the global list. This is considered an order of tile processing because the tiles correspond to the contents of a global lists that get processed when they are rendered and other tiles don’t until it is their turn.

On page 8 - 9 the appellant argues, “The flaw in the theory of obviousness is that there is no logical nexus between Morphet’s disclosure of determining an order of macro-tile processing based on the amount of memory space that will be freed up, and Wood’s use of a reference count to determine when to flush attributes of a triangle from a cache. Applicant here emphasizes that the obviousness analysis under 35 U.S.C. 103 must be made at a time before the present invention was made, which requires that the claimed invention be cast out of mind and put aside to avoid the danger of improper hindsight. In re Kotzab, 217 F.3d 1365, 1369 (Fed. Cir. 2000)
If a person of skill in the art were to have read Morphet after reading Wood, no connection would be made between Wood’s “reference count” described in col. 5, and Morphet’s “reference counting scheme” described in paragraph [0050], The former is used to determine when to flush a triangle from a cache, while the latter is used to determine which macro-tile to render in order to release the largest number of global list allocation blocks. Furthermore, even if these different concepts were mixed together, a skilled person still would have not arrived at the present invention wherein the order of processing tiles is determined based on indicators associated with graphics data items in a cache that are indicative of the number of tiles with which the graphics items are associated.
In further detail, Wood discloses indicators referred to as “reference counts” in col. 5, lines 55 - 64, which are used to decide when to flush triangles from a cache 10A. However, there is absolutely no suggestion in Morphet to use the reference counts of Wood to determine an order in which tiles are to be processed. In fact, Wood and Morphet both explicitly teach using different ways of determining the order in which tiles are to be processed. In particular, Wood explicitly teaches at col. 5, lines 61 and 62 that tiles are read out in raster scanning order; and Morphet explicitly teaches in paragraph [0049] that the choice of which macro-tile to render next is generally determined by the maximum amount of memory which will be released back to a free store. Thus, if the teaching of Morphet were to be applied to Wood, it would have no bearing whatsoever on Wood’s reference count used to flush triangles from a cache; instead, display list pointers of tiles in Wood would be used to render a tile that would release the maximum amount of memory space. Consequently, the claimed invention would not be achieved.
In view of the above explanation it is respectfully submitted that Morphet does not disclose “determining an order in which tiles are to be processed based on the indicators of the graphics data items in the cache” (emphasis added). Consequently, no possible consideration of Morphet with the disclosure of Wood could have motivated a person having skill in the art to arrive at the presently claimed invention.” To which the examiner respectfully disagrees.

The examiner notes, a logical nexus exists between the prior arts Morphet and Wood. That is, “Therefore it would have been obvious to a person of ordinary skill at the time if the invention/filing date to combine Wood in view of Morphet as in doing so would allow tile order to be done in efficient manner (¶48-49). Furthermore it would obvious to combine the known technique of Morphet with Wood as wood is ready for improvement and would yield predictable results.” The examiner notes, the applicant doesn’t appear to be addressing this rather focusing on the prior art itself instead. It is the examiner's contention that the motivation is proper, and well founded.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        3/4/2021    
                                                                                                                                                                                            Conferees:

/DEVONA E FAULK/Supervisory Patent Examiner, Art Unit 2616                                                                                                                                                                                                        
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.